Citation Nr: 1029018	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals from pregnancy, to include chronic abdominal pain, due 
to medical treatment received at the Shaw Air Force Base Hospital 
in South Carolina, namely a Caesarean section conducted in 
September 2002 and post-operative care thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Stepmother


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 2000 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The Veteran had a hearing before the Board in September 2009 and 
the transcript is of record.

During the Veteran's hearing, she submitted additional evidence 
that was not later reviewed by the Agency of Original 
Jurisdiction (AOJ) prior to certification of the issue to the 
Board.  The Board concludes, however, that local jurisdictional 
review is not necessary with respect to evidence submitted at the 
September 2009 hearing because the new evidence (lay statements 
and private medical records) was accompanied by a signed waiver 
of local jurisdictional review and was largely duplicative of the 
evidence already in the file. 

In contrast, the Board notes the Veteran faxed additional medical 
information to the Board in January 2010 after certification of 
the issue on appeal.  Clearly, this information was not reviewed 
or considered by the AOJ and the evidence was not accompanied by 
a signed waiver of local jurisdictional review.  The Board 
concludes, however, that AOJ review is not necessary in this case 
because the new evidence (private surgical records dated December 
2009 indicating the Veteran recently underwent a hysterectomy) 
has no bearing to the decision in this case.  As will be 
discussed below, the issue on appeal fails as a matter of law.  
Where, as here, the law is dispositive and the claim is decided 
solely based on statutory interpretation, regulatory provisions 
pertaining to VA's procedural duties to notify and assist the 
claimant do not apply.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim).

As will be explained below, a claim premised under 38 U.S.C.A. § 
1151 requires a showing of medical care furnished by a VA 
facility or VA medical provider.  In this case, the Veteran's 
claim fails because her medical treatment was furnished outside 
of VA.  The new evidence submitted by the Veteran in January 2010 
merely shows current medical treatment for the Veteran's claimed 
residuals of her prior pregnancy and delivery.  The new evidence 
is not relevant to the major crux of this case, namely, whether 
the Veteran's disability was caused by VA treatment.  
Accordingly, the Board concludes AOJ review is not necessary 
because the new evidence is not relevant to the current issue on 
appeal.

Again, the issue on appeal here focuses on claimed disabilities 
incurred due to a surgical procedure conducted in September 2002, 
namely a Caesarean section, after the Veteran's separation from 
active military service. During the Veteran's hearing, however, 
she further testified that her prenatal care, specifically 
referencing treatment in June 30, 2002, while on active duty also 
contributed to her current disability of "residuals" from her 
pregnancy, to include chronic abdominal pain, psychiatric 
disorder, and a recent hysterectomy.  

The issue of entitlement to service connection for 
residuals of pregnancy, to include chronic abdominal pain 
and resulting hysterectomy, considered as directly 
incurred in active military service (versus via negligent 
medical care)  has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

The Veteran's September 2002 Caesarean section (C-section) and 
post-operative care thereafter was performed by non-VA medical 
providers at a non-VA facility.


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 1151 
for residuals of pregnancy, to include chronic abdominal pain, 
claimed to have resulted during the course of hospital care 
received at the Shaw Air Force Base Hospital in September 2002 
and thereafter, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a). 

The Board notes the Veteran was provided with letters in 
September 2003 and April 2005 informing her of the elements 
needed to be established to support her claim.  The United States 
Court of Appeals for Veterans Claims has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of 
the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the eligibility of disability benefits 
claimed under 38 U.S.C.A. § 1151.  As will be discussed below, 
the Veteran's claim fails as a matter of law.  Therefore, because 
no reasonable possibility exists that any notice or assistance 
would aid in substantiating this claim, any deficiencies of VCAA 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

38 U.S.C.A. § 1151

The Veteran separated from the military in July 2002 because of 
pregnancy.  At that time, she had received all her prenatal care 
at the Shaw Air Force Base Hospital in South Carolina where she 
was stationed.  At the time of separation, she was seven months 
pregnant and continued her care at the same facility.

She testified before the Board in September 2009 that things went 
wrong at the time of her September 2002 delivery causing 
significant residuals.  Briefly, the Veteran indicates she had to 
undergo an emergency C-section, with an unusually low incision.  
After delivery, the incision site would not close, became 
infected and caused extreme pain.  Even years after the C-
section, the Veteran testified she suffered with significant and 
chronic abdominal pain as well as psychiatric problems from the 
trauma of the surgery.  She testified that her private physician 
recommended a hysterectomy despite her young age, and recently 
the Veteran provided new medical evidence that she did, in fact, 
undergo a hysterectomy in December 2009.  The Veteran claims all 
of these residuals are due to a "botched" C-section by the Shaw 
Air Force Base Hospital in September 2002 and her post-operative 
care thereafter.

Initially, the Board notes the Veteran's September 2002 C-section 
and post-operative care thereafter was performed after the 
Veteran separated from active military service at a non-VA 
medical institution.  These facts are not in dispute.

Under 38 U.S.C.A. § 1151, entitlement to disability benefits are 
warranted where there is evidence of an additional disability 
proximately caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA or 
by an event not reasonably foreseeable.  Id. (Emphasis added).

Effective September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997, were again amended.  See 69 Fed. Reg. 46,426 
(Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those regulations 
largely implemented the provisions of 38 U.S.C.A. § 1151.

38 C.F.R. § 3.361 substantively changed the standard in which § 
1151 claims are adjudicated.  For example, to establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical care, it must be shown that (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d) (emphasis 
added).  

In contrast, the prior version, 38 C.F.R. § 3.358, merely 
indicates carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part must be 
shown.  Id.  The prior version did not itemize ways of 
establishing a showing of carelessness. 

In short, for claims filed prior to October 1, 1997, 38 C.F.R. § 
3.358 applies.  Claims filed on or after October 1, 1997, 
however, must be adjudicated under the new provisions of 38 
C.F.R. § 3.361.  In this case, the Veteran's claim was clearly 
filed after October 1, 1997, specifically in 2003 and, therefore 
§ 3.361 applies. 

Again, the Veteran alleges she suffers from chronic abdominal 
pain, psychiatric problems and had to undergo a hysterectomy 
subsequent a C-section and post-operative case provided by Shaw 
Air Force Base Hospital in September 2002 and thereafter. 

The Veteran does not contend, nor does the evidence indicate, the 
Veteran received this treatment, or any subsequent treatment, by 
a VA medical facility or by a VA medical provider.  While Shaw 
Air Force Base Hospital is a government institution, it is not a 
VA medical facility.  Accordingly, application of 38 U.S.C.A. § 
1151 and award for disability benefits thereunder simply is not 
appropriate here as a matter of law.  § 1151 first and foremost 
requires a showing of VA medical care.  There is no such showing 
here, and indeed, the Veteran does not claim the medical care was 
furnished by the VA. 

The Board is sympathetic to the Veteran's medical history.  As 
such, the Board notes the decision here in no way affects the 
Veteran's ability to pursue relief in other jurisdictions as she 
deems necessary.  Rather, the Board merely concludes that the 
Veteran's claim for benefits from the VA under 38 U.S.C.A. § 1151 
is barred as a matter of law. 

In short, the medical care in question was not rendered by the VA 
or during a period of active military service and, therefore, the 
criteria for service connection under 38 U.S.C.A. § 1151 have not 
been met as a matter of law.  Accordingly, the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals from pregnancy, to include chronic abdominal pain, due 
to medical treatment received at the Shaw Air Force Base Hospital 
in South Carolina, namely a Caesarean section conducted in 
September 2002 and post-operative care thereafter, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


